Citation Nr: 0412406	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  98-17 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for back disability, to 
include the residuals of an in-service injury and discogenic 
disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977, and from January 3 to January 25, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
appeal.

2.  A chronic back disorder was not shown during the 
veteran's first period of active duty.

3.  The evidence shows the veteran sustained a chronic back 
disorder during the intervening years between his first and 
second periods of active duty.

4.  The veteran's pre-existing back disorder was not shown to 
have increased in severity beyond its natural progression 
during his second period of active duty.


CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred in or aggravated 
during the veteran's first period of active duty.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran's pre-existing back disorder was not 
aggravated during his second period of active duty.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.

In the present case, regarding the issue of entitlement to 
service connection for a back disorder, a substantially 
complete application was received in August 1996.  
Thereafter, in a rating decision dated in December 1996, the 
RO declined to reopen the previously denied claim for service 
connection for a back disorder.  Thereafter, additional 
evidence was received and the RO readjudicated the claim on a 
de novo basis in August 1999, but determined that service 
connection was not established.  Subsequent to this 
determination, the AOJ, in July 2002, provided notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA.  While this letter did 
not advise the veteran of the need to submit any evidence in 
his possession that pertains to the claim, the veteran was 
advised to provide VA with information or evidence relative 
to his claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error in 
this case.  While the notice provided to the veteran in July 
2002, was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to its 
re-adjudication as evidenced by the October 2003 supplemental 
statement of the case, and the Board's review of the merits 
of the veteran's case, and the content of the notice complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Board notes that during the pendency of this matter, 
additional development was undertaken to assist the veteran 
with his claim.  In conjunction with November 2001 and 
January 2002 remands, requests were submitted to search for 
additional medical records that document reported in-service 
treatment.  Additionally, the veteran was to be afforded VA 
examination.  With respect to the records requests, the 
record discloses that a search for service treatment reports 
yielded negative results.  Requests for additional VA 
treatment records likewise yielded negative results.  VA 
examination was conducted in September 2003, and medical 
opinion obtained addressing the etiology of the claimed back 
disability.  With respect to this examination, the Board 
notes that the examiner noted a historical review of the 
veteran's treatment, particularly with regard to the 
diagnostic evaluation of the subject disability, and 
considered the subjective complaints of the veteran.  The 
Board finds that this examination, in all respects, was 
comprehensive and adequate for rating purposes. 

The Board further notes that the veteran has not identified 
any outstanding evidence relevant to his claim.  In fact, in 
a November 2003 statement, the veteran indicated he had no 
further evidence in support of his claim, and requested the 
matter be forwarded to the Board for appellate review.  
Following a considered review of the record, and in light of 
the veteran's statements, the Board finds there is no other 
evidence that could help substantiate the claim, and no 
reason to further delay a decision in this matter.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to the claimant.  


Service Connection

Service medical records associated with the veteran's first 
period of active duty are negative for any complaints, 
treatment, or diagnosis of a back disorder.  On separation 
examination in May 1977, the spine was evaluated as normal.

The veteran underwent VA examination in April 1981.  He 
reported a history of back injury caused by heavy lifting 
during service for which he was treated with physiotherapy.  
He complained of intermittent symptoms since that time.  The 
veteran was diagnosed with myositis, lumbar paravertebral 
muscles, secondary to bilateral genu valgus, pes planus 
valgus and claw toes diagnosed on examination in addition to 
strain.  

Of record are service department examination reports, dated 
from 1982 to 1985, associated with the veteran's ROTC duty.  
These medical examination reports are negative for any 
clinical findings of abnormality or defect of the spine.  In 
the corresponding reports of medical history the veteran 
specifically denied any associated history or complaints of 
recurrent back pain.

Service medical records associated with the veteran's second 
period of service indicate the veteran reported a history of 
recurrent back pain on service department examination on 
January 8, 1991.  The veteran described sharp lumbosacral 
pain without radiation for which he utilized a back brace 
during the preceding year and applied heat.  On physical 
examination, the spine was evaluated as normal.  In 
conjunction with this examination, the veteran reported no 
significant changes in his health, except for a motor vehicle 
accident.  The veteran was referred for orthopedic 
evaluation, on January 11, 1991, and presented with a history 
of chronic low back pain since a 1984 automobile accident for 
which he reported being under the care of a private 
orthopedist.  X-ray studies of the lumbosacral spine were 
within normal limits.  A diagnostic impression of 
paravertebral muscular strain was noted.  

The veteran was next seen on January 15, 1991, for multiple 
complaints, to include a three year history of low back pain.  
It was noted that he was being following by a civilian 
doctor, who diagnosed herniated nucleus pulposus status post 
motor vehicle accident, and placed the veteran on a physical 
therapy regimen.  It was noted that 
x-ray studies of the lumbar spine were within normal limits, 
although studies of the cervical spine were not conducted.  
An assessment of chronic neck and low back pain of unknown 
etiology was indicated.  

Post service medical records show the veteran sustained an 
injury to his left shoulder in conjunction with a motor 
vehicle accident in September 1994.  X-ray examination 
conducted at that time was negative for any findings of 
fracture, and the veteran was referred for physiotherapy.  
When seen in November 1994, he reported complaints of neck 
and lower back symptoms.  The medical report referenced the 
veteran's reported history of injury to the lower back while 
in service and continued intermittent symptoms since that 
time.  A November 1994 report indicated magnetic resonance 
imaging (MRI) of the cervical spine revealed small posterior 
protrusion at the C5-6 intervertebral disc, and mild 
narrowing of the C5-6 neural exit foramina secondary to 
hypertrophy of the uncovertebral joint.  Studies of the 
lumbar spine revealed discogenic disc disease associated with 
central disc protrusion.  The examiner indicated that 
examination and diagnostic findings showed evidence of post 
traumatic cervical and lumbar strain with radiculopathy.  

The veteran suffered a work-related injury to the upper left 
shoulder in April 1995.  He reported the injury was sustained 
while adjusting his chair.  The examining physician, H. R., a 
neurologist, noted that findings on physical examination were 
consistent with the reported injury.  The assessment was 
lumbar and cervical discogenic disease and lumbar strain 
superimposed on previous degenerative disc disease of the 
cervical and lumbar spine.  The veteran was referred for 
further diagnostic and clinical evaluation because of 
continued complaints.

In an August 1995 report concerning the April 1995 industrial 
injury, H. R., M.D., indicated the veteran sustained an 
injury while adjusting his chair and noted the veteran's 
history was also significant for a motor vehicle accident in 
1988, which caused him neck and back pain that have persisted 
with intermittent exacerbation.  It was Dr. H. R.'s 
impression that as a result of his work injury in April 1995, 
the veteran sustained a strain of the cervical and lumbar 
spine superimposed on a preexisting symptomatic degenerative 
disc disease in the cervical and lumbar regions.  These 
findings were reiterated in subsequent medical reports dated 
in December 1995, January 1996, and April 1996.  In a March 
1996 report, Dr. H. R. referenced an assessment of cervical, 
thoracic, and lumbar discogenic disease, but offered no 
opinion as to etiology.

A private medical report received from M. R., a neurologist, 
refers to injury the veteran sustained in February 1996, when 
he slipped and fell down steps.  It was noted that the 
veteran complained of lower back pain among other symptoms.  
At that time, the veteran reported he had completely 
recovered from his previous injury of two years ago.  His 
past medical history was noted to be noncontributory to his 
current complaints.  The diagnostic impression included 
findings of cervical sprain and lumbar sprain.  The veteran 
was referred for further evaluation in conjunction with this 
incident.  A February 1996 report from R. L., an orthopedist, 
indicated the veteran denied any previous or subsequent 
injury to the regions of which he complained of symptoms on 
examination.  An assessment of cervical strain with possible 
herniated disk, lumbar strain with right S1 radiculopathy, 
bilateral sacroiliac sprain, and right shoulder sprain was 
noted.  Private clinical records, dated from March 1996 to 
November 1996, document continued complaints of neck and 
lower back symptoms for which the veteran received physical 
therapy.

VA radiology reports, dated in July 1996, indicate x-ray 
studies of the cervical spine revealed minimal degenerative 
change at C5-6, including mild right foraminal stenosis.  
Studies of the lumbar spine revealed a left T12-L1 disk 
protrusion, disk herniation at L4-5, diffuse annular bulge 
with superimposed small protrusion at L5-S1, and mild 
degenerative changes at L3-4.  The veteran underwent VA nerve 
conduction studies in July 1996, which revealed mild chronic 
denervation in the left C5 distribution.  The impression 
noted that the results were consistent with probable chronic 
C-5 radiculopathy.

In a September 1996 report, Dr. H. R., determined the veteran 
was totally disabled and unable to return to his duties as a 
police officer.  It was noted that the veteran had not worked 
in three months due to intractable pain in the left shoulder, 
neck, and low back with radiating pain in the right leg.  It 
was Dr. H. R.'s opinion the veteran had a chronic cervical 
and lumbar strain with a probable injury to the left 
shoulder.  It was his impression that the veteran's symptoms 
were aggravated by a work-related fall in February 1996.  

Received in September 1997 were lay statements from the 
veteran's former spouse confirming that the veteran suffered 
an injury to his back while in service and has experienced 
persistent back symptoms since that time.  Other lay 
statements received from relatives and acquaintances of the 
veteran recount that the veteran was without any back 
disorder prior to service.   

Of record is a medical report received in May 1998, in which 
the veteran's brother, a physician, indicates the veteran was 
evaluated by him in January 1979 and May 1980.  It was 
reported that the veteran related that while in service he 
injured his back while moving an appliance and has 
experienced persistent back pain since that time.  He 
reported he was evaluated by military medical personnel, 
diagnosed with lumbar strain, and treated with a course of 
physical therapy.  It was noted that examination of the back 
revealed tenderness over the lower back and upper thoracic 
spine, and straightening of the lumbar curve with significant 
limitation of motion on forward bending.  It was his 
impression that the veteran continued to experience residuals 
of a chronic cervical strain, as a result of past aggravation 
of his lower back.  When seen in May 1980, the veteran was 
noted to complain of persistent upper and lower back pain.  
The physician noted his opinion the veteran had thoracic, 
cervical and lumbar discogenic disease due to his in service 
injury.  

During an August 2001 hearing, the veteran provided 
testimonial evidence concerning the onset and severity of his 
back disorder.  In this context, he reported that during his 
first period of service he sustained an injury to the back.  
The incident was reported and he was instructed to report for 
physical examination and was referred for physical therapy 
for approximately three or four weeks.  He indicated he did 
not seek treatment for his back symptoms following his 
release from active duty because of his desire to remain in 
the military.  The veteran indicated that he sustained an 
injury to his back in 1994, while employed as a policeman.  
It was the veteran's contention that the reference to a 
history of back symptoms since a 1984 motor vehicle accident 
contained in the 1991 service department medical report is 
incorrect.   He recalled he was initially evaluated at the 
San Juan VA medical facility sometime in 1981 for his back 
symptoms.

A lay statement, dated in June 2003, from the lieutenant 
under whose command the veteran served during his first 
period of active duty, recounted that the veteran sustained a 
back injury while moving furniture and was directed by him to 
seek medical attention.  He acknowledged that he was unable 
to recall any details concerning the results of the medical 
evaluation. 

The veteran was afforded VA examination in September 2003.  
The veteran's medical records were reviewed in conjunction 
with the examination.  The veteran reported a history of 
injury to the back in 1976.  On examination, the veteran was 
evaluated with tenderness, radiation of pain with movement, 
and limitation of motion involving the cervical and lumbar 
spine.  X-ray studies of the cervical spine revealed 
spondylosis and disk disease.  Studies of the lumbar spine 
revealed early spondylosis.  A diagnostic impression of 
intervertebral disk syndrome of the upper and lower back was 
indicated.  

In his assessment, the examiner noted that a review of the 
assembled evidence showed no evidence of injury during the 
veteran's first period of active duty, and an absence of 
complaints or findings on service department examinations 
following his release from active duty.  It was also noted 
that the evidence documented complaints and clinical 
assessment of back pathology related to motor vehicle 
accidents and injuries due to a fall.  It was the examiner's 
opinion that it is not likely that the veteran's current back 
problem is related to his first period of active duty.  He 
further stated that there was no evidence that the back 
condition was aggravated during the veteran's period of 
active duty in 1991.  The examiner concluded that the 
diagnosed intervertebral disk disease of the cervical and 
lumbar spine was not related to the veteran's period of 
active duty.




Review of Record

Service connection for VA disability compensation purposes is 
awarded to a veteran who served on active duty during a 
period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases that were initially manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307 as 
amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002), 3.309 
(2003).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. See 38 U.S.C.A. §§ 1111, 1137. A 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof. 38 C.F.R. § 3.304(b)(1).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service. 
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993). The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this case, the evidence shows that veteran's back disorder 
existed when he entered service in 1991.  The January 1991 
entrance examination noted a history of recurrent low back 
pain following motor vehicle accident in 1984, resultant 
course of clinical and therapeutic treatment, and subjective 
complaints of persistent intermittent lumbosacral pain.  
While physical examination and x-ray studies conducted at 
that time were unremarkable for any abnormalities, the 
veteran described lumbosacral pain on examination.  The 
examiner diagnosed paravertebral muscular strain.  This 
clinical assessment resulted from the considered observations 
of the examining physician rather than a recitation of the 
veteran's self-reported history.  Therefore, the presumption 
of soundness does not apply.  38 U.S.C.A. §§ 1111, 1137.

The Board must therefore determine whether the veteran's pre-
existing back disorder was aggravated during his second 
period of service.  As indicated, a pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to natural progress.  38 U.S.C.A. 
§§ 1137, 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of the pre-existing condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition has worsened.  Hunt, 1 Vet. 
App. at 296-97.

In this regard, the record shows that the veteran had an 
abbreviated second period of service from January 3 to 
January 25, 1991.  However, none of the veteran's service 
medical records for this period shows any such aggravation of 
the back disorder.  The veteran's back disorder was evaluated 
upon entry in January 1991.  He was next seen in late January 
1991 for multiple complaints, to include lower back pain with 
a clear history of the problem predating service.  He was 
assessed with chronic neck and lower back pain, without any 
findings of increased pathology on examination.  Although the 
examiner referenced the motor vehicle accident prior to that 
period of service, there was no indication that this pre-
existing disorder worsened during active duty.  Evidence 
developed after service also fails to support the veteran's 
claim.

In this regard, post service medical evidence shows the 
veteran was seen for a series of intercurrent industrial 
injuries from 1994 to 1996 involving the cervical and lumbar 
spine.  The Board notes that these post service reports also 
reference another pre-service motor vehicle accident in 1988 
that resulted in complaints of neck and back pain.  Relative 
to these injuries, the veteran's private physician, H. R., 
M.D., diagnosed the veteran with discogenic disc disease and 
lumbar strain superimposed on previous degenerative disc 
disease.  In the context of his 1995 and 1996 statements, 
however, Dr. H. R. does not identify the etiology of the 
referenced underlying disc disease.  Notably, no opinion was 
offered concerning whether the underlying disc disease pre-
existed service and was aggravated therein.

Private medical statements from Drs. M. R. and R. L. did not 
address the question of whether the veteran's pre-existing 
back disorder was aggravated by service.  Rather, these 
medical statements relate only to the 1996 injury, and note 
that the veteran's history was not contributory to complaints 
made in conjunction with the February 1996 fall. 

A medical statement from the veteran's brother, A.E., M.D., 
indicates he evaluated the veteran in January 1979 and again 
in May 1980 for complaints of persistent back symptomatology.  
It was noted that the veteran reported a history of injury to 
the back during his first period of service.  It was Dr. A. 
E.'s opinion that the veteran's back disorder was of service 
origin and that the veteran experienced chronic residual 
impairment related to this initial injury.  This opinion was 
apparently premised upon the history reported by the veteran.  
There is no indication that this opinion was rendered based 
upon a review of any recorded medical history.  Although Dr. 
A. E. states he has "seen the reports of the diagnosis from 
a different doctor [the veteran] has seen more recently," 
the physician does not identify the treatment reports he 
reportedly reviewed nor does he reference any clinical 
evidence in support of his opinion.  

As a result of the conflicting information, the Board 
remanded this matter in January 2002 to afford the veteran VA 
examination to determine whether the veteran had a pre-
existing back disorder and, if so, whether it was aggravated 
during service.  The veteran was examined by VA in September 
2003.  In conjunction with this examination, the examiner 
reviewed the veteran's claims file, interviewed the veteran, 
and reported findings from physical examination.  The VA 
examiner determined, based upon a review of the recorded 
medical history, that the evidence does not support a finding 
that the manifestations of the back disorder were 
attributable to an in-service injury in light of the absence 
of any treatment in service and negative findings on 
examination at the time of separation from service, in 
addition to evidence of intercurrent industrial accidents.  
Furthermore, the VA examiner determined that there was no 
objective evidence which supported a finding of aggravation 
of the pre-existing injury during the second period of active 
duty.

The Board finds that because the VA examiner's opinion was 
based upon a considered review of the recorded medical 
history and, because this opinion is unambiguous, the Board 
places greater probative value on the VA examiner's opinion 
than the ambiguous opinions proffered in 1995, 1996, and 1998 
private medical reports.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches... As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators ...").

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disorder.  The Board has considered the 
lay statements of the veteran, his former spouse, relatives, 
acquaintances, and former commanding officer in support of 
the instant claim.  However, the record does not reflect that 
the veteran or other lay parties are competent to offer an 
opinion as to the cause or aggravation of the back disorder.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1994) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Although the 
veteran can report his symptoms and lay persons can report 
their observations, none is competent to offer statements as 
to the cause or aggravation of any claimed condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
matter of law, lay persons without medical education are not 
qualified to provide a medical opinion.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1998) (lay persons are "generally not capable of opining on 
matters requiring medical knowledge, such as the condition 
causing or aggravating the symptoms.") 

In this case, an opinion has been offered by the veteran's 
brother, A. E., who holds a medical degree, although his 
field of training is not indicated.  In his statement, he has 
proffered that the veteran's current impairment is associated 
with an incident during active duty.  His statement, unlike 
that of the veteran or other lay parties, must be treated as 
that of a party possessing medical knowledge.  However, the 
Board finds that his opinion, which does not consider or even 
mention the post-service injuries, is less persuasive than 
the September 2003 VA examiner's opinion which does so.  In 
addition, there is no indication that the opinion was 
predicated upon a complete review of the medical evidence.  
Thus, the Board finds that the statement from Dr. A. E. does 
not provide a sufficient basis to bring the evidence into 
equipoise.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's pre-existing back disorder was aggravated during 
service.  


ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



